DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
applicant argues that nothing in the cited portions of Cho describes collecting a "digital scan of the patient's teeth with a scannable object inserted between the first tooth and the second tooth of the patient's teeth".  Martegani is already cited as teaching a digital scan (e.g. p.2262 col 2, ¶4,, We digitized all of the periapical radiographs), and it was explicitly noted in the citation to Martegani "that this arrangement of measurement and input into digital software lends itself to combination with the analysis software of Davis in combination with the other references".  This includes the teachings of the Cho reference.  Davis is already cited as providing interproximal information (¶4 The interproximal information can include...an interproximal distance).  Davis is further already cited as teaching digital teeth models (¶3 a digital model of a patient's teeth).  These elements are therefore previously disclosed in the combination.
Cho is maintained to teach "a scannable object inserted between the first tooth and the second tooth of the patient's teeth" in the cited section.  Applicant does not provide specific arguments against Cho teaching this portion of the claim feature.
In the motivation to combine the teachings of Cho with “Davis as modified above” (i.e. Davis as modified by Martegani), it was held obvious to "apply the measurement object of Cho that provides interproximal distance with to the modeling system of Davis".  In other words, the modeling system of Davis would use the measurement object of Cho in forming its digital teeth model.  As Davis as modified by Martegani has previously disclosed the other elements of the limitation (the digital scan and the model), all the claim limitations are therefore rendered obvious in the combination.  Regarding the use 
In view of the above, applicant’s arguments are respectfully not persuasive.  The prior-made rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 35-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 10617489 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are equivalent in a genus/species relationship with the instant claims being the genus.
Instant claim 33 is equivalent to reference claim 1.
Instant claim 35 is equivalent to reference claim 4.
Instant claim 36 is equivalent to reference claim 7.
Instant claim 37 is equivalent to reference claim 26.
Instant claim 38 is equivalent to reference claim 26.
Instant claim 39 is equivalent to reference claim 1.
Instant claim 40 is equivalent to reference claim 14.
Instant claim 41-44 are equivalent to reference claim 1.

Instant claim 46 is equivalent to reference claim 9.
Instant claim 47 is equivalent to reference claim 13.
Instant claims 48 and 50-62 recite equivalent limitations to claims 33 and 35-47 and are therefore equivalent to the same reference claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 33, 35-36, 45, 46, 48, 50-51, 60, and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US 2005/0244791 A1) in view of Martegani (Martegani, P., et al. "Morphometric study of the interproximal unit in the esthetic region to correlate anatomic variables affecting the aspect of soft tissue embrasure space." Journal of periodontology 78.12 (2007): 2260-2265.), Cho (Cho, H. S., Jang, H. S., Kim, D. K., Park, J. C., Kim, H. J., Choi, S. H., ... & Kim, B. O. (2006). The effects of interproximal distance between roots on the existence of interdental papillae according to the distance from the contact point to the alveolar crest. Journal of periodontology, 77(10), 1651-1657.), and Sporbert '996 (US 2005/0271996 A1).
Regarding Claim 33
Davis teaches:
receiving, by a digital-teeth-model-receiving-component, a first three-dimensional digital teeth model (¶3 a digital model of a patient's teeth by determining interproximal information associated with each tooth; and annotating a graphical representation of the model of the tooth to provide a visual display of the interproximal information.)
receiving, by an interproximal-information-obtaining-component, interproximal information of the patient's teeth, (Fig 1, interproximal information annotations; ¶4 The interproximal information can include...an interproximal distance...a line drawn to an interproximal region on the model of the tooth and that points to a three-dimensional area on the model of the tooth.)
wherein the modified three-dimensional digital teeth model provides a depiction of the interproximal space between the first tooth and the second tooth of the patient's teeth. (¶3 a digital model of a patient's teeth by determining interproximal information associated with each tooth; and annotating a graphical representation of the model of the tooth to provide a visual display of the interproximal information; ¶6 IPR treatment visualization to be generated in a simple and efficient manner. It also improves the way a treating clinician performs case presentations)

collected from a digital scan of the patient's teeth; (Fig. 4 and Fig. 5; p.2262 col 2, ¶1-2, The radiographic data included the distance between the contact point and the bone crest (PdC-COX) and the interradicular distance at the level of the cemento-enamel junction (Figs. 4 and 5). The contact point was indicated on the periapical radiograph by using a copper electrical line fixed within the interdental embrasure at the most apical part of the contact point area (Fig. 5); p.2262 col 2, ¶4, We digitized all of the periapical radiographs and completed the registration form by filling in the radiographic data analyzed on the computer. We used digital measuring software downloaded from the Internet; examiner notes that this arrangement of measurement and input into digital software lends itself to combination with the analysis software of Davis in combination with the other references, particularly as modified by the image analysis software system of Sporbert '996)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the dental measurement methods of Martegani, notably the digital measurement of physical markers inserted between teeth, to the modeling system of Davis, in order to ensure accurate and correct radiographic measurements (Maregani, p.2262, col 1).
Davis does not teach in particular, but Cho teaches:
wherein the interproximal information comprises a distance of an interproximal space between a first tooth and a second tooth of the patient's teeth; and (p.1653, After measuring the vertical dimension, the interproximal distance of roots at the highest alveolar crest levels were measured. The distance between the distal surface of the mesial tooth and the mesial surface of the distal tooth was measured by using the width of a specially invented triangle ruler (Figs. 4 and 5))
wherein the interproximal information is based at least in part on a second three-dimensional digital teeth model collected from a digital scan of the patient's teeth with a scannable object inserted between the first tooth and the second tooth of the patient's teeth. (p.1653, After measuring the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the measurement object of Cho that provides interproximal distance with to the modeling system of Davis as modified above, in order to provide a tool that can accurately measure the horizontal interproximal distance (Cho, p.1656, col 2).
Davis does not teach in particular, but Sporbert '996 teaches:
generating, by a digital-teeth-model-creation-component, a modified three-dimensional digital teeth model based at least in part on the first three-dimensional digital teeth model and the interproximal information, (Examiner notes that the following illustrate that the Sporbert system displays both the original teeth in full detail as well as the modified teeth, with associated distances and measurements reported and analyzed: ¶172 The tab 634 further includes measurement tools 640 which provide cuspid distance measurements and inter-molar distance measurements for the current tooth positions displayed on the screen; ¶176 In FIG. 17, the user has activated icons 670 and 672, which causes the display to show both the original position of the teeth (areas with dark shading indicated at 674) and the new position as a result of the mandible space management exercise (white areas, indicated at 676). This color coding helps the user visualize the tooth movement that will occur in accordance with the proposed treatment plan; ¶177 In FIG. 18, the user has activated icon 680 which causes a slide line 682 to appear. The slide line can positioned at different levels, such as the bracket level, the level of the cusp tips, or the level of the interproximal contact points; ¶262 the evaluation criteria disclosed herein can be used at the initial stage of planning an orthodontic treatment 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the dental measurement methods of Sporbert '996 to the modeling system of Davis as modified above, in order to enable an orthodontist to quickly and efficiently design and evaluate the treatment plan and delivery for a patient (¶16)

Regarding Claim 48
Davis teaches:

an interproximal-information-obtaining-component in association with the digital-teeth-model-receiving-component, wherein the interproximal-information-obtaining-component is configured to receive interproximal information of the patient's teeth, (Fig 1, interproximal information annotations; ¶4 The interproximal information can include...an interproximal distance...a line drawn to an interproximal region on the model of the tooth and that points to a three-dimensional area on the model of the tooth.)
wherein the modified three-dimensional digital teeth model provides a depiction of the interproximal space between the first tooth and the second tooth of the patient's teeth. (¶3 a digital model of a patient's teeth by determining interproximal information associated with each tooth; and annotating a graphical representation of the model of the tooth to provide a visual display of the interproximal information; ¶6 IPR treatment visualization to be generated in a simple and efficient manner. It also improves the way a treating clinician performs case presentations)
Davis does not teach in particular, but Martegani teaches:
collected from a digital scan of the patient's teeth; (Fig. 4 and Fig. 5; p.2262 col 2, ¶1-2, The radiographic data included the distance between the contact point and the bone crest (PdC-COX) and the interradicular distance at the level of the cemento-enamel junction (Figs. 4 and 5). The contact point was indicated on the periapical radiograph by using a copper electrical line fixed within the interdental embrasure at the most apical part of the contact point area (Fig. 5); p.2262 col 2, ¶4, We digitized all of the periapical radiographs and completed the registration form by filling in the radiographic data 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the dental measurement methods of Martegani, notably the digital measurement of physical markers inserted between teeth, to the modeling system of Davis, in order to ensure accurate and correct radiographic measurements (Maregani, p.2262, col 1).
Davis does not teach in particular, but Cho teaches:
wherein the interproximal information comprises a distance of an interproximal space between a first tooth and a second tooth of the patient's teeth; and (p.1653, After measuring the vertical dimension, the interproximal distance of roots at the highest alveolar crest levels were measured. The distance between the distal surface of the mesial tooth and the mesial surface of the distal tooth was measured by using the width of a specially invented triangle ruler (Figs. 4 and 5).)
wherein the interproximal information is based at least in part on a second three-dimensional digital teeth model collected from a digital scan of the patient's teeth with a scannable object inserted between the first tooth and the second tooth of the patient's teeth. (p.1653, After measuring the vertical dimension, the interproximal distance of roots at the highest alveolar crest levels were measured. The distance between the distal surface of the mesial tooth and the mesial surface of the distal tooth was measured by using the width of a specially invented triangle ruler (Figs. 4 and 5). Examiner notes that the scan and model features were previously disclosed by Davis and Martegani in the combination.))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the measurement object of Cho that provides interproximal distance with to the modeling system of Davis as modified above, in order to provide a tool that can accurately measure the horizontal interproximal distance (Cho, p.1656, col 2).

a digital-teeth-model-creation-component in association with the digital-teeth-model-receiving-component and the interproximal-information-obtaining-component, wherein the digital-teeth-model-creation-component is configured to generate a modified three-dimensional digital teeth model based at least in part on the first three-dimensional digital teeth model and the interproximal information, (Examiner notes that the following illustrate that the Sporbert system displays both the original teeth in full detail as well as the modified teeth, with associated distances and measurements reported and analyzed: ¶172 The tab 634 further includes measurement tools 640 which provide cuspid distance measurements and inter-molar distance measurements for the current tooth positions displayed on the screen; ¶176 In FIG. 17, the user has activated icons 670 and 672, which causes the display to show both the original position of the teeth (areas with dark shading indicated at 674) and the new position as a result of the mandible space management exercise (white areas, indicated at 676). This color coding helps the user visualize the tooth movement that will occur in accordance with the proposed treatment plan; ¶177 In FIG. 18, the user has activated icon 680 which causes a slide line 682 to appear. The slide line can positioned at different levels, such as the bracket level, the level of the cusp tips, or the level of the interproximal contact points; ¶262 the evaluation criteria disclosed herein can be used at the initial stage of planning an orthodontic treatment 
Examiner notes that the following provides detail on how the system deals with interproximal distances.  While the system discusses them in the context of the proposed treatment plan, it is important to note that the system can provide this information if the interproximal distances are not changed by the treatment plan.  Indeed, the reference discloses in ¶173: "The user can selectively immobilize teeth or allow their free movement in three planes of space, either individually or in groups."  This illustrates that teeth can be held in place, then analysis run.  Such analysis provides detail, then, on the actual layout of the teeth as measured. In the context of the inteproximal measurement disclosed in 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the dental measurement methods of Sporbert '996 to the modeling system of Davis as modified above, in order to enable an orthodontist to quickly and efficiently design and evaluate the treatment plan and delivery for a patient (¶16)

Regarding Claim 35
Davis does not teach in particular, but Cho teaches:
wherein the scannable object comprises a known thickness. (p.1653, After measuring the vertical dimension, the interproximal distance of roots at the highest alveolar crest levels were measured. The distance between the distal surface of the mesial tooth and the mesial surface of the distal tooth was measured by using the width of a specially invented triangle ruler (Figs. 4 and 5); examiner notes a ruler is a device of known dimensions)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the measurement object of Cho that provides interproximal distance with to the 

Regarding Claim 36
Davis does not teach in particular, but Cho teaches:
wherein the scannable object comprises indicia to determine the distance of the interproximal space between the first tooth and the second tooth of the patient's teeth. (p.1653, After measuring the vertical dimension, the interproximal distance of roots at the highest alveolar crest levels were measured. The distance between the distal surface of the mesial tooth and the mesial surface of the distal tooth was measured by using the width of a specially invented triangle ruler (Figs. 4 and 5); examiner notes a ruler is a device of known dimensions)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the measurement object of Cho that provides interproximal distance with to the modeling system of Davis as modified above, in order to provide a tool that can accurately measure the horizontal interproximal distance (Cho, p.1656, col 2).

Regarding Claim 45
Davis teaches:
wherein the interproximal information represents a naturally occurring interproximal space between the first tooth and the second tooth of the patient's teeth. (Fig 1, interproximal information annotations; ¶4 The interproximal information can be either interproximal reduction information or interproximal gap information...; Examiner is interpreting naturally occuring to include interproximal gap information before a reduction has occured, and artifically created to include data resulting from an interproximal reduction; ¶4 The interproximal information can include...an interproximal distance...a 

Regarding Claim 46
Davis teaches:
wherein the interproximal information represents an artificially created interproximal space between the first tooth and the second tooth of the patient's teeth. (Fig 1, interproximal information annotations; ¶4 The interproximal information can be either interproximal reduction information or interproximal gap information...; Examiner is interpreting naturally occuring to include interproximal gap information before a reduction has occured, and artifically created to include data resulting from an interproximal reduction; ¶4 The interproximal information can include...an interproximal distance...a line drawn to an interproximal region on the model of the tooth and that points to a three-dimensional area on the model of the tooth.)

Claims 50-51, 60, and 61 are substantially similar to claims 35-36, 45, and 46 respectively, and are rejected under the same grounds.

Claims 37-39, 41, 52-54, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US 2005/0244791 A1) in view of Martegani (Martegani, P., et al. "Morphometric study of the interproximal unit in the esthetic region to correlate anatomic variables affecting the aspect of soft tissue embrasure space." Journal of periodontology 78.12 (2007): 2260-2265.), Cho (Cho, H. S., Jang, H. S., Kim, D. K., Park, J. C., Kim, H. J., Choi, S. H., ... & Kim, B. O. (2006). The effects of interproximal distance between roots on the existence of interdental papillae according to the .
Regarding Claim 37
Davis does not teach in particular, but Sporbert ‘552 teaches:
wherein the interproximal information is based at least in part on information received through a user interface. (abstract, assists the user in planning treatment for the patient; ¶27 manipulating virtual teeth on a user interface of a general-purpose computer, the user interface including a display and a pointing device...The virtual teeth includes a first virtual tooth and a second virtual tooth, the second virtual tooth comprising either an adjacent tooth or an opposing tooth of the first virtual tooth. The method includes...)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the modeling methodology of Sporbert to the modeling system of Davis as modified above, in order to allow the orthodontist to better optimize treatment plans (Sporbert, ¶13).

Regarding Claim 38
Davis does not teach in particular, but Sporbert ‘552 teaches:
wherein the user interface is configured to receive an input from a dental personnel related to the distance of the interproximal space between the first tooth and the second tooth of the patient's teeth. (¶48  the distance between the opposing tooth and the point or portion of the tooth to be examined is smaller than 0.45 mm, the area 14 is shaded green. The value of 0.45 is somewhat arbitrary, and preferably can be user specified by modifying a variable in a suitable screen of the treatment planning program.; examiner notes that this threshold is "related to" the interproximal distance)


Regarding Claim 39
Davis does not teach in particular, but Sporbert ‘552 teaches:
wherein the user interface is configured to provide a visual representation of the interproximal space between the first tooth and the second tooth of the patient's teeth. (¶49 The present method enables such situations to be determined and displayed to the user.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the modeling methodology of Sporbert to the modeling system of Davis as modified above, in order to allow the orthodontist to better optimize treatment plans (Sporbert, ¶13).

Regarding Claim 41
Davis does not teach in particular, but Sporbert ‘552 teaches:
digitally removing three-dimensional model portions corresponding to the distance of the interproximal space between the first tooth and the second tooth of the patient's teeth. (¶51 the software virtually “subtracts” or deletes the opposing tooth from the tooth to be ground to thereby modify the three-dimensional virtual form of the tooth to be ground. This subtraction or deletion can be done using known CAD/CAM techniques.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the modeling methodology of Sporbert to the modeling system of Davis as modified above, in order to allow the orthodontist to better optimize treatment plans (Sporbert, ¶13).

.

Claims 40, 47, 55, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US 2005/0244791 A1) in view of Martegani (Martegani, P., et al. "Morphometric study of the interproximal unit in the esthetic region to correlate anatomic variables affecting the aspect of soft tissue embrasure space." Journal of periodontology 78.12 (2007): 2260-2265.), Cho (Cho, H. S., Jang, H. S., Kim, D. K., Park, J. C., Kim, H. J., Choi, S. H., ... & Kim, B. O. (2006). The effects of interproximal distance between roots on the existence of interdental papillae according to the distance from the contact point to the alveolar crest. Journal of periodontology, 77(10), 1651-1657.), and Sporbert '996 (US 2005/0271996 A1), and further in view of Cheng (US 2008/0057461 A1).
Regarding Claim 40
Davis does not teach in particular, but Cheng teaches:
receiving information indicating that interproximal reduction is planned to be or has been performed on the first tooth and the second tooth of the patient's teeth. (¶37-38 teeth. When such stripping occurs, there are various possible outcomes for the teeth resulting from stripping based on the IPR model...can be provided in a collision/gap report to the treatment provider... exemplary collision/gap reports can suitably identify the amount of collision and/or gap between teeth at various stages of treatment... the amount of collision between teeth 1(24) and 2(23) increases through stage 7 to approximately 0.39 mm in a pre-stripping model; examiner is interpreting height of the area to include the amount of collision that has changed, as is taught by the reference.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the IPR model measurement of Cheng to the modeling system of Davis as modified 

Regarding Claim 47
Davis does not teach in particular, but Cheng teaches:
wherein the modified three-dimensional digital teeth model comprises one or more flattened surfaces for representing at least a portion of the first tooth or the second tooth near the interproximal space. (¶37-38 teeth. When such stripping occurs, there are various possible outcomes for the teeth resulting from stripping based on the IPR model...can be provided in a collision/gap report to the treatment provider... exemplary collision/gap reports can suitably identify the amount of collision and/or gap between teeth at various stages of treatment... the amount of collision between teeth 1(24) and 2(23) increases through stage 7 to approximately 0.39 mm in a pre-stripping model; examiner is interpreting height of the area to include the amount of collision that has changed, as is taught by the reference.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the IPR model measurement of Cheng to the modeling system of Davis as modified above, in order to improve treatment by enabling the treatment provider to identify the amount of collision and/or gap between teeth at various stages of treatment (Cheng, ¶37-38).

Claims 55 and 62 are substantially similar to claims 40 and 47 respectively, and are rejected under the same grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147